Name: Commission Regulation (EEC) No 3115/82 of 22 November 1982 amending for the 10th time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Africa
 Date Published: nan

 Avis juridique important|31982R3115Commission Regulation (EEC) No 3115/82 of 22 November 1982 amending for the 10th time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 327 , 24/11/1982 P. 0008 - 0008 Spanish special edition: Chapter 03 Volume 26 P. 0126 Finnish special edition: Chapter 3 Volume 15 P. 0180 Portuguese special edition Chapter 03 Volume 26 P. 0126 Swedish special edition: Chapter 3 Volume 15 P. 0180 *****COMMISSION REGULATION (EEC) No 3115/82 of 22 November 1982 amending for the 10th time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (3), as last amended by Regulation (EEC) No 3019/82 (4), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question this Regulation should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2730/81 is amended as follows: The list of issuing organizations should be completed by addition of the following organizations, insertion being made in the alphabetical order of the importing country: 1.2 // Importing country // Issuing organization // Egypt // Egyptian Pharmaceutical Trading Company, 23 Abdul Kahalech Sarwaat Street, Cairo. BISCOMISR, El Fawah - El Amyria Street, Cairo. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 140, 20. 5. 1982, p. 1. (3) OJ No L 272, 26. 9. 1981, p. 25. (4) OJ No L 317, 13. 11. 1982, p. 8.